Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 27, 39, 43, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, of copending Applications No. 16418697, 16462812, 16344567, 16462801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same scope with variations of the phrasing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 27: See claim 1 of 16418697.
Regarding claim 39: See claim 1 of 16462812.
Regarding claim 43: See claim 1 of 16344567.
Regarding claim 31: See claim 1 of 16462801

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 26 the term quality factor Q is not defined. Claim 26 is therefore indefinite.

Claim 28 Q and B2 are undefined. Q is the quality factor as set forth in claim 26, but this recitation does not establish what the quality factor is. The phrase “maximum angular travel of said lever fork” is indefinite. Maximum relative to what? In example does the maximum define the total angular range from one side to the other, or merely the reference point to the mid point? Claim 28 is therefore indefinite.

Claim 31: The meaning of maximum is not evident. It appears applicant means to claim the maximum relative to the center/rest position. Facially beta is the maximum because it is the value from one extreme to the other. Defining alpha as the maximum is indefinite because the reference point is not defined. Claim 31 is therefore indefinite.

Claim 38: The phrase “be centered at a right angle whose apex is on said secondary axis” is indefinite. The recitation requires a plane of interpretation. I.e. be centered at a right angle whose apex is on said secondary axis within a plane defined perpendicular to the three axes. Claim 38 is therefore indefinite. 



Claims 27-50 depend from claim 26 and therefore have at least the same defect(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-30, 32-36, 39, 41-47, 49, 50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cusin (US 2013/0176829).
With regard to claim 26 Cusin discloses a timepiece regulating mechanism, comprising:
arranged on a main plate (paragraph 43), 
a resonator mechanism with a quality factor Q (1 figure 1), and
an escapement mechanism that is subjected to the torque of drive means comprised in a movement (figures 3-4; claim 48 paragraph 20),
said resonator mechanism comprising an inertia element arranged to oscillate with respect to said plate (paragraph 43; figure 4),
said inertia element being subjected to the action of elastic return means directly or indirectly attached to said plate (figures 1-5), and said inertia element being arranged to cooperate 
wherein said resonator mechanism is a resonator with a virtual pivot rotating about a main axis, with a flexure bearing including at least two flexible strips (7, 8, 12, 13), and including an impulse pin (22) integral with said inertia element (figure 4),
wherein said escapement mechanism includes a lever pivoting about a secondary axis and including a lever fork arranged to cooperate with said impulse pin (22 figure 4), and is a detached escapement mechanism (figure 4), wherein, during the operating cycle, said resonator mechanism (figure 4) has at least one phase of freedom in which said impulse pin is at a distance from said lever fork (figure 4 the pin is shown with clearance between the fork and the pin. It thus follows that the pin is incapable of maintaining contact with the fork when changing direction. The pin cannot touch the left side and the right side simultaneously so it must have a gap while transitioning directions), and

    PNG
    media_image1.png
    216
    320
    media_image1.png
    Greyscale

wherein said lever is in a single layer of silicon, placed on an arbor pivoted with respect to said plate (paragraphs 46, 82).

With regard to claim 27 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein a lift angle β of the resonator, during which said impulse pin is in contact with said lever fork, is less than 10° (non-contact is shown at 0 degrees which is less than 10 figure 4)



With regard to claim 29 Cusin discloses timepiece regulating mechanism according to claim 27, wherein said lift angle β of the resonator is less than twice an angle of amplitude by which said inertia element deviates furthest, in only one direction of motion, from a rest position (figure 4 the total oscillation range is limited by the potential collision between the inner side of 3 and the outer side of 2 – paragraph 55. This limit prevents the overall lift angle from exceeding the amplitude angle by two or more. Moreover, in figure 4 the point of non-touching is at the 0 point).

With regard to claim 30 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein an angle of amplitude, by which said inertia element deviates furthest from a rest position, is between 5° and 40° (figure 4 the permissible oscillation range is the gap between 3 and 2 which falls inside the claimed range of 5 and 40 degrees).

With regard to claim 32 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein said lever is in a single layer of silicon, placed on an arbor pivoted with respect to said plate (paragraph 46).



With regard to claim 34 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein said escape wheel set is an escape wheel which is perforated to minimize inertia with respect to an axis of pivoting (figures 1-6; the wheel has holes).

With regard to claim 35 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein said lever is perforated to minimize inertia with respect to said secondary axis (figures 1-4 the lever has holes).

With regard to claim 36 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein said lever is symmetrical with respect to said secondary axis (figure 4; figures 1-4).

With regard to claim 39 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein said flexure bearing includes two flexible strips which are crossed in projection onto a plane perpendicular to said main axis, at said virtual pivot defining said main axis (projections of the strips would cross as they are not parallel - figures 1-4), and located in two parallel and distinct levels (opposing strips are parallel and in distinct levels of orientation across the opposite side of the axis – figure 4).

With regard to claim 41 Cusin discloses the timepiece regulating mechanism according to claim 39, wherein said two flexible strips are identical and are positioned in symmetry  (figures 1-4).



With regard to claim 43 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein at least said resonator mechanism is attached to an intermediate, elastic suspension strip attached to said plate and arranged to allow a displacement of said resonator mechanism in the direction of said main axis (figures 1-4), and wherein said plate includes at least one shock absorber stop at least in the direction of said main axis, arranged to cooperate with at least one stiff element of said inertia element (figures 1-4 the structure has a compound elastic system with at least 2 stages of elastic support. The system is therefore capable of meeting the shock requirement)

With regard to claim 44 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein said inertia element includes inertia blocks for adjusting rate and unbalance (3 figures 1-4)

With regard to claim 45 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein said impulse pin is in one-piece with one of said flexible strips (figure 4; figures 1-4)

With regard to claim 46 Cusin discloses the timepiece regulating mechanism according to claim 26, wherein said lever includes bearing surfaces arranged to cooperate in abutment with teeth comprised in said escape wheel set and to limit the angular travel of said lever (figure 3; figures 1-4)



With regard to claim 49 Cusin discloses a timepiece movement comprising:
drive means (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54); and
the timepiece regulating mechanism according to claim 26 (paragraphs 6, 7, 9, 11, 31, 113),
wherein said escapement mechanism is subjected to the torque of said drive means (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54).

With regard to claim 50 Cusin discloses a watch comprising;
the timepiece regulating mechanism according to claim 26 (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cusin (US 2013/0176829) in view of Kawauchiya (US 2015/0063084)
With regard to claim 37 (depends from claim 26) Cusin does not detail the size of the plate and thus fails to disclose the claimed: wherein a largest dimension of said inertia element is greater than half of a .

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cusin (US 2013/0176829) in view of Hessler (US 20150344300).
With regard to claim 48 depends from claim 26 Cusin does not disclose the claimed: wherein said balance is made from a heavy alloy, containing gold, and/or platinum, and/or tungsten and includes inertia blocks of the same composition. Hessler teaches forming an elastic element from a first material and a second material selected from Tungsten, platinum, and gold – abstract paragraphs 26-30. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Cusin’s balance with a layer of tungsten or gold, as taught by Hessler. The reasons for doing so would have been to add weight to the weighted elements, provide thermal compensation, improve visual appearance, and/or to provide protection against environmental considerations as taught by Hessler. 

Allowable Subject Matter
Claims 31, 38, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3-11-22